                                                                        Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

CURT MARQUAIN LOCKETT,

      Plaintiff,

v.                                               Case No. 3:19cv2897-RV-HTC

JUSTIN T. THOMPSON, et al.,

     Defendants.
____________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated August 5, 2019. (Doc. 4). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(g).
                                                             Page 2 of 2


      3.    The clerk is directed to close the file.

      DONE AND ORDERED this 3rd day of September, 2019.



                                /s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv2897-RV-HTC
